Citation Nr: 1016977	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-10 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
pterygium.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

This claim was remanded in February 2009 for further 
development.  The claim is again before the Board for 
appellate review.

As noted in the February 2009 remand, the issues of 
entitlement to service connection for headaches, secondary to 
service-connected pterygium and for blurry vision, secondary 
to service-connected pterygium have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over the claims, and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking a compensable evaluation for his 
service-connected bilateral pterygium.  He reports that his 
condition has worsened in the form of increased light 
sensitivity, headaches secondary to his eye disorder, blurry 
vision and deteriorating vision.  

The Board remanded the claim in February 2009 for additional 
development, to include a current VA examination that would 
address the Veteran's complaints pertaining to his service-
connected bilateral eye disability.  Specifically, the remand 
directives asked the examiner to comment as to whether the 
Veteran has blurred vision and/or headaches associated with 
the bilateral pterygium.  The examiner was also asked to note 
the extent to which any impairment of central visual acuity 
is attributable to the service-connected bilateral pterygium.

The Veteran underwent a VA eye examination in October 2009.  
The examiner determined that the Veteran's visual activity 
was not impaired at the present time, but she did not address 
whether any headaches were associated with the pterygium.

The United States Court of Appeals for Veterans Claims has 
held that the Board is obligated by law to ensure that the RO 
complies with its directives; and where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998). Consequently, a new examination and 
opinion are warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should schedule the Veteran 
for a VA eye examination to ascertain the 
severity of his service-connected 
bilateral pterygium.  Prior to the 
examination, the examiner should review 
the entire claims file, including a copy 
of this remand.  All necessary diagnostic 
testing should be performed, and all 
clinical findings should be reported in 
detail.  Specifically, the examiner should 
address the question as to whether the 
Veteran has blurred vision and/or 
headaches associated with the bilateral 
pterygium.  The examiner should set forth 
in the examination report all examination 
findings and the complete rationale for 
any conclusions reached.    

2.  After the above development is 
complete, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



